Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 11/18/21.  Applicant’s arguments have been considered but are not found persuasive.  Claims 1-18 are pending.  This Action is FINAL, as necessitated by amendment.
Claims Analysis
	At least claim 3 recites “reduced graphene oxide”, which is a product by process limitation.  The claims require “graphene”.  The method of producing the graphene is not given patentable weight.  Product by process limitations, in the absence of unexpected results, are not given patentable weight.  Applicant has not shown the “reduced graphene oxide” of claim 3 has unexpected results over the graphene of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 12, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the limitations "a plurality of sheets of graphene" and “a plurality of carbon nanohorns” in lines 2-3.  There is insufficient antecedent basis for these 
Claim 9 recites “the one or more current collectors being electrically connected to one or both of the anode and the cathode”, which is indefinite.  The claim should be amended to clearly claim the battery structure.  Furthermore, the current collectors do not appear to comprise the graphene sheets and/or carbon nanohorns.  See [0084] of the present specification. 
Claim 12 recites the limitation "a mass ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, “a mass” in line 2 should be deleted from the claim.  
Claim 12 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “in the electrode” be deleted from the claim.  
Claim 13 recites the limitation "a mass ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, “a mass” in line 2 lacks proper antecedent basis and should be deleted from the claim.  
Claim 13 recites the limitation "the electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests “in the electrode” be deleted from the claim.  
Claim 15 recites the limitation "the particles" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-14 is/are rejected under 35 U.S.C. 102(a)(2)/103 as being anticipated by, and alternatively unpatentable over, DO et al., US 2018/0241033 A1.
DO teaches a nanographitic composite for use as an anode in a lithium ion battery includes particles of an electroactive material; and a coating over the electroactive particles comprising a plurality of graphene nanoplatelets and an SEI modifier additive wherein the SEI modifier additive is a dry powder that is disposed over at least part of the surface of the electroactive material particles [0014].  The electroactive material may be Zn, a Zn alloy or other Zn compound [0076].  The nanographitic composite further comprises a conductive carbon additive such as carbon nanohorn [0029].  The battery includes an electrolyte disposed between and in ionic contact with the anode a cathode [0034].  At least Figures 3 and 4 of DO show 

    PNG
    media_image1.png
    832
    499
    media_image1.png
    Greyscale

Thus at least claims 1 and 11 are anticipated.  The claims are alternatively unpatentable.  DO does not teach a specific example wherein the nanographitic composite includes both zinc electroactive material and carbon nanohorn.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because DO is believed to teach the claimed invention with specific specificity.  The carbon nanohorn is selected from a list of only six listed conductive carbon additives.
	Agglomerates may be formed [0022].  Graphene may be formed from reduced graphene oxide [0010].  Note claim 3 contains product-by-process limitations.  The conductive additive is 2-20 wt% [0033] and the graphene is present in a range from 10-40 wt% [0028].  The electroactive material particles is in a range of 5-90 wt% [0030].  The electrode includes a binder [0032].  The surface area of graphene is above 300 m2/g [0077].  The particle size of the electroactive material is in the range of 10 nm to 3 m [0075].  At least Figure 4 shows an embodiment wherein the electrode includes a current collector.  [0099] teaches the electrolyte comprises a salt solution.
*
Claim(s) 6 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over, DO et al., US 2018/0241033 A1 in view of Yuge, US 2016/0181613 A1.
	See rejection of claim 1 in view of DO above.  DO does not explicitly teach the particle size of the carbon nanohorns.  However, Yuge teaches the shape of one piece of carbon nanohorn is about 1 nm to 5 nm in diameter and about 10 nm to 250 nm in length [0036].  Therefore the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made as Yuge teaches it was known in the art for carbon nanohorn to have the dimensions recited by claim 6.
	Regarding claim 15, DO teaches the conductive additive is 2-20 wt% [0033] and the graphene is present in a range from 10-40 wt% [0028].  The electroactive material particles is in a range of 5-90 wt% [0030].  The electrode includes a binder [0032].  One of skill would have found the claimed ratio of “about” 20:1 obvious in view of the teaching of DO.
Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.  
Regarding the indefiniteness rejection of claim 9, the Examiner has not rejected “one or more current collectors” as not having proper antecedent basis.  See rejection above.

Regarding claim 3, “reduced graphene oxide” is a product by process limitation.  The claims require “graphene”.  The method of producing the graphene is not given patentable weight.  Product by process limitations, in the absence of unexpected results, are not given patentable weight.  Applicant has not shown the “reduced graphene oxide” of claim 3 has unexpected results over the graphene of the prior art.  Furthermore, DO teaches producing graphene from reduced graphene oxide.  In addition, claim 3 only requires a single sheet of graphene to be reduced graphene oxide.  Thus Applicant’s arguments, regarding the use of sheets of RGO, are not commensurate in scope with the claimed invention.
DO does not teach away from the claimed invention.  See at least Figure 4.  Applicant arguments regarding DO teaching away from the claimed invention are not found in the cited prior art.
about 20:1” obvious in view of the teaching of DO.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727